 

Amendment No. 1 to

Reserve Agreement

 

This Amendment No. 1 to Reserve Agreement (“Amendment”), dated as of October 9,
2019 by and between mPhase Technologies, Inc., a New Jersey corporation (the
“Company”), and Anshu Bhatnagar (the “Employee”).

 

WHEREAS, the Company and the Employee entered into a Reserve Agreement (the
“Agreement”) dated as of January 11, 2019 in connection with a change in
management of the Company; and

 

WHEREAS, the Employee and the Company each desire to, pursuant to the terms
hereof, amend the Agreement;

 

NOW, THEREFORE, in consideration of the mutual premises contained herein the
parties hereto agree as follows:

 

  1. Section 2(c) is hereby deleted and replaced in its entirety by the
following:           “500,000 shares (as adjusted for the 5,000 to 1 reverse
stock split effective on May 22, 2019) to be sold at a price, not less than
$0.25 per share in periodic private placement transactions pursuant to Section
(4)(a)(2) of the Securities Act of 1933, as amended, to pay ongoing operations
of the Company through March 31, 2020.”         2. The last paragraph of the
Amendment is hereby deleted and replaced in its entirety with the following:    
      “This Agreement shall terminate on March 31, 2020. Any unsold shares in
the Reserve Account at such time shall be returned to the Company and
cancelled.”         3. All other terms and conditions of the Agreement shall
remain the same and shall continue in full force and effect. Defined terms not
defined in this Amendment will have the meaning set forth in the Agreement. This
Amendment may be executed in any number of counterparts, each of which shall be
an original and all of which together shall constitute one and the same
document.

 

IN WITNESSETH WHEREOF the parties hereto have executed this Amendment as of the
date first-above written.

 

Employee   mPhase Technologies, Inc.           By: /s/ Anshu Bhatnagar   By: /s/
Chris Cutchens Name: Anshu Bhatnagar   Name: Chris Cutchens       Title: Chief
Financial Officer

 

   

 

 